DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 15 and 17-28 are pending.
Claims 15 and 23 are currently amended. 
Claims 1-14, 16, and 29-34 are cancelled.
Claims 15 and 17-28 have been examined.

Priority
This application is a 371 of PCT/EP2017/060160 04/28/2017, which claims foreign priority of EP 16167458.5 filed on 04/28/2016 and EP 16188262.6 filed on 09/12/2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/4/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Withdrawn Objection
The objection of claims 15, 24 and 30 is withdrawn because applicant’s amendment to claim 15 and cancellation of claim 30 overcome the objection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 15, 17, 19-23, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Sauerberg et al. (WO 2012/080471 Al, previously cited 01/08/2020) in view of Lau et al. (WO 2006/097537 A2, previously cited 11/4/2021).

    PNG
    media_image1.png
    445
    1201
    media_image1.png
    Greyscale
Claim 15 is drawn to a method of reducing the risk of adverse cardiovascular event as follows:

Sauerberg et al. teach a method of administering a semaglutide composition for treatment or prevention of type II diabetes or obesity (p18, line 16-19; claim 15). Sauerberg et al. further teach a treated/prevented patient having cardiovascular diseases, such as myocardial infarction; coronary heart disease; stroke, cerebral ischemia; an early cardiac or early cardiovascular disease (p18, line 35-36 bridging to p19, line 1-6), reading on the limitation of the subject has type 2 diabetes and cardiovascular disease. An early cardiac or early cardiovascular disease of myocardial infarction or stroke reads on the limitation of non-fatal (myocardial infarction) and/or non-fatal stroke.
Sauerberg et al. do not specify administration of semaglutide once weekly.

    PNG
    media_image2.png
    235
    709
    media_image2.png
    Greyscale
Lau et al. teach many diabetes patients particularly in the type 2 diabetes segment are subject to so-called "needle-phobia", i.e. a substantial fear of injecting themselves. Thus, there is a need to develop new GLP-1 compounds which can be administered less than once daily, e.g., once every second or third day preferably once weekly, while retaining an acceptable clinical profile (p1, line 26-33). Lau et al. teach a GLP-1 compound is semaglutide as follows (p47, Example 4). Lau et al. further suggest the GLP-1 compound of semaglutide has extended plasma half-lives suitable for once weekly administration (p59, line 24-26). Because both Sauerberg et al. and Lau et al. teach administration of semaglutide to patients with type 2 diabetes, one of ordinary skill in the art would have found it obvious to administer semaglutide once weekly. 
With respect to claims 17 and 23, Sauerberg et al. teach symptoms of cardiovascular disease comprising left ventricular hypertrophy, essential hypertension, and chronic heart failure (pl9, line 1-3).
With respect to claims 19 and 25, it would be obvious to administer semaglutide to a person in need beyond 30 months because type 2 diabetes treatment is not a one-time treatment and the treatment is required as long as the clinical symptoms or risks exist (e.g., life-time treatment for a type 2 diabetic patient with cardiovascular diseases).
With respect to claims 20-22 and 26-28, Sauerberg et al. suggest for the GLP-1 agonist of semaglutide (p22, claim 30, line 20-21) can be optimized in the range of 1-20 mg or 0.05-25 μmol (p22, line 22-27, claim 31-32). Sauerberg et al. suggest a semaglutide formulated in a buffer solution of pH 7.4 comprising 5 .5 mg/ml Phenol, 1.42 mg/ml Na2HPO4 and 14 mg/ml propylene Glycol. (p24, Example 1, line 30-32).
One of ordinary skill in the art would have found it obvious to combine Sauerberg’s semaglutide formulation with Liu’s administration of semaglutide because (a) Sauerberg et al. teach administration semaglutide to treat type 2 diabetic patients having cardiovascular diseases (p18, line 35-36 bridging to p19, line 1-6) and (b) Lau et al. teach semaglutide has extended plasma half-lives suitable for once weekly administration (p59, line 24-26) to treat type 2 diabetics (p1, line 26-33). The combination would have reasonable expectation of success because both references teach administration of semaglutide to treat type 2 diabetics. 
Applicant’s Arguments
The combination of prior art references is lack of reasonable expectation of success because (a) cancer cell treatment for high failure rate (Remarks, p7, para 3-6 bridging to p11, para 1-3) and (b) no significant difference between control group and treatment groups of albiglutide, lixisenatide, and exenatide for cardiovascular events.
Response to Arguments
Applicant's arguments filed 4/4/2022 have been fully considered but they are not persuasive for the reasons as follows.
Applicant’s argument (a) is not persuasive because applicant do not provide any data to show the cancer patients relevant to a type-2 diabetic patient having cardiovascular event as well as an anti-cancer compound with similar structure and/or function like semaglutide. The distinct patient groups or therapeutic drug cannot be properly compared.
Applicant’s argument (b) is not persuasive because MPEP 716.02 (b)(III) states “the burden on applicant to show unexpected result requires a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In the present case, applicant failed to compare the closest prior art reference of Sauerberg et al. commensurate in scope with the claims.
For at least the reasons above, the arguments are not persuasive.

2.	Claims 18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sauerberg et al. in view of Lau et al. as applied to claims 15, 17, 19-23, 25-28, and further in view of LeWine (Harvard Health Blog: https ://www.health.harvard.edu/blog, previously cited 01/08/2020).
Claims 18 and 24 are drawn to the treated subject having a BMI of no more than 30 kg/m2.
Sauerberg et al. in view of Lau et al. teach a method of reducing the risk of a major adverse cardiovascular event in a subject having type 2 diabetes and cardiovascular disease as applied to claims 15, 17, 19-23, and 25-28 above.
Sauerberg et al. in view of Lau et al. do not explicitly teach the treated subject having a BMI of no more than 30 kg/m2.

    PNG
    media_image3.png
    94
    324
    media_image3.png
    Greyscale
LeWine teaches Type 2 diabetes occurs when cells become resistant to insulin's "open up for sugar" signal. Lewine suggests excess weight contribute to Type 2 diabetes, since fat cells affect how the body uses glucose and produces insulin (p1, Diabetes types, para 2). Lewine further shows BMI: 25 to 29.9 defined as overweight and BMI greater than 30 defined as obese (p1, Waist size matters, para 2). Because all references teach Type 2 diabetes, one of ordinary skill in the art before the effective filing date of this invention wound have found it obvious to administer semaglutide to a person in need to treat a patient having type 2 diabetes with BMI: 25 to 29.9 or to prevent type 2 diabetes from an overweight person with BMI: 25 to 29.9, reading on claims 18 and 24.
One of ordinary skill in the art before the effective filing date of this invention wound have found it obvious to combine the teachings (Sauerberg et al. in view of Lau et al.) with LeWine’s BWI because Lewine suggests excess weight contribute to Type 2 diabetes (p1, Diabetes types, para 2) and further shows BMI: 25 to 29.9 defined as overweight and BMI greater than 30 defined as obese (p1, Waist size matters, para 2). The combination would have reasonable expectation of success because the references teach type 2 diabetes.
Response to Arguments
Applicant's arguments filed 4/4/2022 have been fully considered but they are not persuasive. See response to arguments above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 15, 17, 19-23, and 25-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 9,186,392 B2 (the ‘392 patent) in view of Sauerberg et al. (WO 2012/080471 Al, previously cited 01/08/2020) and Lau et al. (WO 2006/097537 A2, previously cited 11/4/2021). 
Claim 4 of the ‘392 patent disclosed a method of weight reducing treatment using semaglutide.
Claim 4 of the ‘392 patent does not disclose a method of using semaglutide to treat type 2 diabetes or cardiovascular disease.
Sauerberg et al. teach a method of administering a semaglutide composition for treatment or prevention of type II diabetes or obesity (p18, line 16-19; claim 15) and reducing body weight (p18, line 24). Sauerberg et al. further teach a treated/prevented patient having cardiovascular diseases, such as myocardial infarction; coronary heart disease; stroke, cerebral ischemia; an early cardiac or early cardiovascular disease (p18, line 35-36 bridging to p19, line 1-6), reading on the limitation of the subject has type 2 diabetes and cardiovascular disease. An early cardiac or early cardiovascular disease of myocardial infarction or stroke reads on the limitation of non-fatal (myocardial infarction) and/or non-fatal stroke.
Claim 4 of the ‘392 patent in view of Sauerberg et al. do not teach administration of semaglutide once weekly.
Lau et al. teach many diabetes patients particularly in the type 2 diabetes segment are subject to so-called "needle-phobia", i.e. a substantial fear of injecting themselves. Thus, there is a need to develop new GLP-1 compounds which can be administered less than once daily, e.g. once every second or third day preferably once weekly, while retaining an acceptable clinical profile (p1, line 26-33). Lau et al. teach a GLP-1 compound is semaglutide (p47, Example 4). Lau et al. further suggest the GLP-1 compound of semaglutide has extended plasma half-lives suitable for once weekly administration (p59, line 24-26). Because Lau et al. teach administration of semaglutide once weekly to avoid "needle-phobia", one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to administer semaglutide once weekly.
With respect to claims 17 and 23, Sauerberg et al. teach symptoms of cardiovascular disease comprising left ventricular hypertrophy, essential hypertension, and chronic heart failure (pl9, line 1-3).
With respect to claims 19 and 25, it would be obvious to administer semaglutide to a person in need beyond 30 months because type 2 diabetes treatment is not a one-time treatment and the treatment is required as long as the clinical symptoms or risks exist (e.g., life-time treatment for a type 2 diabetic patient with cardiovascular diseases).
With respect to claims 20-22 and 26-28, Sauerberg et al. suggest for the GLP-1 agonist of semaglutide (p22, claim 30, line 20-21) can be optimized in the range of 1-20 mg or 0.05-25 μmol (p22, line 22-27, claim 31-32). Sauerberg et al. suggest a semaglutide formulated in a buffer solution of pH 7.4 comprising 5 .5 mg/ml Phenol, 1.42 mg/ml Na2HPO4 and 14 mg/ml propylene Glycol. (p24, Example 1, line 30-32).
Response to Arguments
Applicant's arguments of the combination lack of reasonable expectation of success filed 4/4/2022 have been fully considered but they are not persuasive. See response to arguments above.

2.	Claims 15, 17, 19-23, 25-28, and 31-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16 of U.S. Patent No. 9,278,123 B2 (the ‘123 patent) in view of Sauerberg et al. (WO 2012/080471 Al, previously cited 01/08/2020) and in view of Lau et al. (WO 2006/097537 A2, previously cited 11/4/2021).
Claims 1 and 16 teach a GLP-1 agonist of N-epsilon26-[2-(2-{2-[2-(2-{2-(S)-4-carboxy-4-(17-carboxyheptadecanoylamino) butyryl-aminol]ethoxy}ethoxy)acetylaminol] ethoxy} ethoxy)acetyl] [Aib8, Arg34 ]GLP-1 (7-37), which is semaglutide.
Claim 1 or 16 of the ‘123 patent does not disclose a method of using semaglutide to treat type 2 diabetes or cardiovascular disease. 
Sauerberg et al. teach a method of administering a semaglutide composition for treatment or prevention of type II diabetes or obesity (p18, line 16-19; claim 15) and reducing body weight (p18, line 24). Sauerberg et al. further teach a treated/prevented patient having cardiovascular diseases, such as myocardial infarction; coronary heart disease; stroke, cerebral ischemia; an early cardiac or early cardiovascular disease (p18, line 35-36 bridging to p19, line 1-6), reading on the limitation of the subject has type 2 diabetes and cardiovascular disease. An early cardiac or early cardiovascular disease of myocardial infarction or stroke reads on the limitation of non-fatal (myocardial infarction) and/or non-fatal stroke.
Claim 1 or 16 of the ‘123 patent in view of Sauerberg et al. do not explicitly teach administration of semaglutide once weekly.
Lau et al. teach many diabetes patients particularly in the type 2 diabetes segment are subject to so-called "needle-phobia", i.e. a substantial fear of injecting themselves. Thus, there is a need to develop new GLP-1 compounds which can be administered less than once daily, e.g. once every second or third day preferably once weekly, while retaining an acceptable clinical profile (p1, line 26-33). Lau et al. teach a GLP-1 compound is semaglutide (p47, Example 4). Lau et al. further suggest the GLP-1 compound of semaglutide has extended plasma half-lives suitable for once weekly administration (p59, line 24-26). Because Lau et al. teach administration of semaglutide once weekly to avoid "needle-phobia", one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to administer semaglutide once weekly.
With respect to claims 17 and 23, Sauerberg et al. teach symptoms of cardiovascular disease comprising left ventricular hypertrophy, essential hypertension, and chronic heart failure (pl9, line 1-3).
With respect to claims 19 and 25, it would be obvious to administer semaglutide to a person in need beyond 30 months because type 2 diabetes treatment is not a one-time treatment and the treatment is required as long as the clinical symptoms or risks exist (e.g., life-time treatment for a type 2 diabetic patient with cardiovascular diseases).
With respect to claims 20-22 and 26-28, Sauerberg et al. suggest for the GLP-1 agonist of semaglutide (p22, claim 30, line 20-21) can be optimized in the range of 1-20 mg or 0.05-25 μmol (p22, line 22-27, claim 31-32). Sauerberg et al. suggest a semaglutide formulated in a buffer solution of pH 7.4 comprising 5 .5 mg/ml Phenol, 1.42 mg/ml Na2HPO4 and 14 mg/ml propylene Glycol. (p24, Example 1, line 30-32).
Response to Arguments
Applicant's arguments of the combination lack of reasonable expectation of success filed 4/4/2022 have been fully considered but they are not persuasive. See response to arguments above.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
03-May-2022
/ARADHANA SASAN/Primary Examiner, Art Unit 1615